Opinion issued March 4, 2021




                                In The

                           Court of Appeals
                               For The

                       First District of Texas
                         ————————————
                          NO. 01-20-00674-CV
                        ———————————
 IN RE EDUARDO DEL PINO, SPRING DEL PINO, ROBERT RUGGLES,
   GLORIA RUGGLES, ROBERT DAWKINS, DEMETRIA DAWKINS,
   EDDIE DELANEY, JENNIFER DELANEY, LEROY DELK, CAROLE
DELK, MARTIN DENARI, MARIA DENARI, ALBERT DENNLER, ERMI
  DIAZ, GHAZI DICKAKIAN, JACQUELINE DICKAKIAN, MATTHEW
    CROGHAN, MARLA DIETZ, GREGORY DILLARD, ELIZABETH
   DILLARD, WILLIAM DISMUKES, MELISSA DISMUKES, GERARD
DOYLE, REBECCA DOYLE, KENNETH DUGAS, MARILYNN DULANY,
EDWARD DUMIRE, TAMMY DUMIRE, BERT DWORAK, ANNEMARIE
    DWORAK, BEVERLY DYER, JANINE EGGERS, CHRISTOPHER
 ELLISON, GEORGENA ELLISON, JOHN ELY, MICHELLE ELY, JOHN
  FARMER, KELLY FARMER, TYRONE FAUST, KENNETH FEARON,
  DIANA FEARON, ROBERT FENNELL, KAREN FENNELL, DANELL
     FIELDS, LESLIE FLAKE, JEREMY FONTENOT, COURTNEY
    FONTENOT, TYLER FORD, MIKKI FORD, GAYLES FORWARD
PERKINS, JIMMY FOSTER, LAURA FOSTER, RICK FOX, JANICE FOX,
  ANDREW FRANCIS, RICK FRAZIER, LOUISE FRAZIER, MICHAEL
  GIBSON, DIANNE GIBSON, FRANK GIROLAMO, SUE GIROLAMO,
    EDWIN GOLDMAN, NICOLE GOLDMAN, JASON GOMEZ, JUAN
GONZALEZ, BENITA TURRUBIARTES, ALLEN HOWARD DEOLIVER,
  DEBBIE GRANT, MICHALE GRANT, MARY GRANT, ALAN HANEY,
   RHONDA HANEY, BRANDON HANNA, AMANDA HANNA, JACKIE
 HARMON, MARK HATCH, ELIZABETH HATCH, TARA HEIL, MARY
   HELMER, JEFF HEMMER, ROBERT HENDRY, LESLIE HENDRY,
    GAYE HENLEY, JAMES HENRY, MELANIE HENRY, CHARLES
HENSLEY, WILLIAM HEPFNER, JASON HILLYER, DEBBIE HILLYER,
      VIRGINIA HOGWOOD, RANDOLPH HOLLAND, KIMBERLY
     HOLLAND, KENNETH HOWARD, YVONNE HOWARD, DAVID
 HUETHER, DANIA HUETHER, JAMES JENKINS, CAROLE JENKINS,
   JOHN JENKINS, LOURDES JENKINS, WALTER JENKINS, SUSAN
   JENKINS, JOANNE JESTER, YU JIN, XIN HAO, CHRIS JOHNSEN,
    BRANDEE JOHNSEN, GLENDA JOHNSON, MARCO JOHNSON,
STANLEY JORGENSEN, LOWETA JORGENSEN, KELLY KING, JAMIE
KING, ROBERT KING, RITA KING, WILLIAM KITTS, SHERRY KITTS,
   DENNIS KLAGER, ELLEN KLAGER, JOHN KLUG, ANITA KLUG,
     STEVEN KNOWLES, GINA KNOWLES, WILLIAM KOERNER,
 MEREDITH KOERNER, GERALD KONIECZNY, NORA KONIECZNY,
  SAMIR KREIT, CAROLYN KREIT, ERIC KRISTIANSEN, BRIDGET
    KRISTIANSEN, LARRY KRUSE, CHRISTINA KRUSE, STEPHEN
 LANEY, JANICE LANEY, RONALD LEGGETT, SHIRLEY LEGGETT,
   FRANK LEIDOLF, NORMAN LEMMA, DIANE LEMMA, ANDREW
 LEMOINE, LORETTA LEMOINE, FREDERICK LENGEFELD, TANYA
    LENGEFELD, TODD LIMBAUGH, MARY LIMBAUGH, CARLYN
 LLENOS, SHARON LLEWELLYN, GREGORY LUCAS, LORRI LUCAS,
LASON MACKEY HINES, CHRISTOPHER MADDEN, CHARLES BERRY
    MADDEN, MANUEL MALVAEZ, JENNIFER MALVAEZ, DAVID
     MANTEY, CLAUDIA MANTEY, MOLLY MARCHMAN, LINDA
 MARTIN, JOSEPH MAUL, EMILY MAUL, DICK MCCALL, MILDRED
   MCCALL, HOLLIE MCCLELLAN, WALTER MCFERRIN, DANIEL
    MCCGINNIS, MICHELLE MCGINNIS, ROBERT MCHUGH, JR.,
FRANCINE MCHUGH, ERIC MCKEE, GWEN MCKEE, EDWIN MCLEA,
      ERIN MCLEA, SHANE MCLEAN, PAULA MCLEAN, DONNA
MCMURRAY, GENE MEDLOCK, CHRISTI MEDLOCK, JOHN MIKAN,
    DEBBIE MIKAN, JAMES MILLER, ELEANOR MILLER, DANIEL
 MILLMAN, AE MILLMAN, NICOLAE MITITEANU, MONTE MITTAG,

                            2
   CARL MONTANO, AURORA MONTANO, RONNIE MOORE, FIDEL
 MORENO, CONNIE MORENO, PAUL MORGAN, KENDALL MORGAN,
    JOHN MORMINO, LORETTA MORMINO, CHAD MOSES, SASHA
  MOTE, JOHN MOYELL, GURLI MOYELL, BETTY MURPHY, KEVIN
   MURPHY, MARY MURPHY, ROBIN NABER, THOMAS NELSON II,
    AMANDA NELSON II, SAM NIELSEN, PAULA NIELSEN, JEANIE
 NOLLE, JERRY NOON, KELLI NOON, CARLOS OCHOA, MICHELLE
    OCHOA, LUIS OCHOA, JO ANN NEGRON, PAULA ORTIZ, BRITT
       OWENS, YVONNE OWENS, DARRELL OWENS, ROBERT
  PANZARELLA, MARY BETH PANZARELLA, STACIA PARMENTER,
    EDUARDO PARRA, MARIA BARRO, DAVID PARROTT, MARGE
    PARROTT, SCOTT PELFREY, STEPHANIE PELFREY, RANDALL
       PHILLIPS, SHARON PHILLIPS, JIM PINKERTON, NANCY
 PINKERTON, RICARDO PINON, DICK PIPKIN, PEGGY PIPKIN, KORI
    PLOWMAN, CHRISTOPHER PRIDDY, KEITH PROBYN, CELINA
 PROBYN, LANCE PURSLEY, CAROL PURSLEY, GEORGE QUENZER,
     RAMIRO GARCIA, TODD RAINER, LISA COMBEST, ANDREW
 RAYMER, CATHLEEN RAYMER, AARON RENEAU, JAMIE RENEAU,
MARI REYES, MARCELLA YBARRA, GEORGE RITTENHOUSE, JUDY
   RITTENHOUSE, JUSTIN ROBERT, ALBAH ROBERT, MARSHALL
 ROBERTS, CHARLOTTE ROBERTS, JEFF ROBERTS, LEA ROBERTS,
JOHN ROCCO, MARY ROCCO, DAVID ROESLER, PATRICK ROLLINS,
   KAREN ROLLINS, DOUGHLAS ROUND, SUSAN ROUND, RONALD
      ROUNSAVILLE, SHARON ROUNSAVILLE, CHARLES RUDD,
   PRISCILLA RUDD, PAUL RUDMAN, ANTHONY RUFFINO, SCOTT
    SABRSULA, BROOKE SABRSULA, JOHN SAM, TASHAUNA SAM,
 ANGEL SANTOS, WENDY SANTOS, MATHIAS SCHLECHT, ANDREA
SCHLECHT, ALLEN SCHMIT, LYNETTE SCHMIT, LOREN SCHOLTES,
     BARBARA SCHOLTES, ROBERT SCOTT, MICHELLE SCOTT,
    PATRICK SHANAHAN, LEESA SHANAHAN, RAMAN SHANKER,
     MEENAKSHI SHANKER, DIANNA SIMMONS, JEFF SIMMONS,
 CRICKETT SIMMONS, MICHAEL SLADEK, ROSE SLADEK, SYLVIA
 SLAUGHTER, SIMON SMETHERMAN, JESSE SMETHERMAN, GARY
   SMITH, CASEY SMITH, JAMES SMITH, JEWEL SMITH, WILLIAM
       SMITH, KARI SMITH, BRANDON STANISLAUS, KRISTEN
 STANISLAUS, ROBERT STARK, JILL STARK, GARY STEINBERGER,

                            3
REBECCA STEINBERGER, BRENDA STEPHENS, ROSS STEPHENSON,
   SHERRY STEPHENSON, RICHARD STEWART, VICKI STEWART,
HOLGER STIBBE, PEARL STIBBE, BOB STIPPEL, COLLEEN STIPPEL,
RONNIE STOKLEY, GERALDINE STOKLEY, JENNIFER STONE, JOHN
   STONE, SUSAN STONE, BARRY STRINGER, JASON STULTS, LISA
STULTS, DOUG STURGIS, MELISSA STURGIS, JAMES SUGGS, ERICK
 SUJO, TODD SVIHOVEC, STACY SVIHOVEC, ANGELA SWANAGON,
BRENDA SIMMONS, FRITZ SWANSON, SANDRA SWANSON, BOGDAN
 SZOPA, BIBIANNA SZOPA, WILLIAM THOMAS, TROY THORNTON,
PETE TORRES, MARY TORRES, RAUL TORRES, CATERINA TORRES,
   ANDRE TRAN, MIGUEL TUM, MARLEN CICNEROS, FERNANDO
    TURRUBIARTES, MARIBEL TURRUBIARTES, ROBERT TYLER,
JONAH MENDELSOHN, KENNETH ULRICH, COLLEEN ULRICH, HAL
 UNDERWOOD, MARY UNDERWOOD, BOBBIE JO VAN DER WALT,
  ISAK VAN DER WALT, BILL VAUGHN, TERESA VAUGHN, DUSTIN
     VEATCH, AMANDA VEATCH, DAWN VILLANUEVA, SANDRA
    VIVELL, DAVID WALLS, CHELSEA WALLS, CHARLEY WARD,
       KATHERINE WARD, LAWRENCE WEDEKIND, DEBORAH
     WEDEKIND, MARY WESTHOFF, TERRY WHITNEY, GLORIA
    WHITNEY, WILLIAM WILKERSON, FAYE WILKERSON, CHAD
   WILLIAMS, KIMBERLY WILLIAMS, GERALD WILLIAMS, JULIE
 WILLIAMS, NICHOLAS WILSON, NICOLETTA WILSON, JIM WISE,
  JANE WISE, JIMMIE WISENBAKER, CHARLOTTE WISENBAKER,
 TERRY WOODALL, LINDA WOODALL, JASON WORLEY, CRYSTAL
     WORLEY, RHONDA WRIGHT, GARY ZELASKO, CHEN ZHAO,
   ZHIYONG ZHAO, LIN YANG, HAROLD ZUCKERMAN, MARLENE
     ZUCKERMAN, KINGWOOD BAGEL & SANDWICH COMPANY,
GNOME SWEET GNOME LLC, WOODY T BARKSDALE DDS, JERRY W
  BAUTSCH DDS PA, PAT CUNNINGHAM STATE FARM INSURANCE
      AGENCY, IAN HEALY DDS MDS PLLC, RACHAELS GIFTS,
    NORTHEAST LLC, CHIRON COMMUNICATION SERVICES LLC,
  CREEKWOOD DENTAL INC., KINGWOOD URGENT CARE CLINIC
LLC, A&X ZHAI LLC, DREI B LLC, MEMORIAL HERMANN MEDICAL
     GROUP ALLERGY & ENT ASSOCIATES PA, HATEM KHALAF,
 KINGWOOD PHOTO LAB, FRANCY LE, ANDRE TRAN, S&A NAILS,
 TRAM LE, PHOLICIOUS VIETNAMESE RICE NOODLES, GREGORY

                            4
    CONSTANTINOU, LE TIQUE NAILS, VSR HOLDINGS LLC, SIR
 ENTERPRISES INC., ROBERTS CARPET & FINE FLOORING, SALIM
      HUSSAIN, EVAN LEWIS, CRAIG BROWN, AGC HOLDINGS
    KINGWOOD LLC, MEMORIAL HERMANN MEDICAL GROUP,
  DOUGLAS HARTUNG, KRISTIN HARTUNG, JAMES HART, BILLIE
  HART, CLARA ANDREWS, PATRICIA ACOSTA, WILLIAM ALGEO,
   DEBRA ALGEO, MARIA ARANDA, INA ASH, PATRICK BAILEY,
    SHANNON BAKER, CATHY BAKER, TYNA BAKER, GREGORY
    BENNETT, AIMEE BENNETT, GEORGE BENOIT, CHARLOTTE
   BENOIT, CAROLEE BOARDMAN, MICAJAH BOATRIGHT, JODI
    BOATRIGHT, GEORGE BODMAN, JANET BODMAN, BENARD
       BONTEMPS, JAMES BOWEN, MARTHA BOWEN, NIGEL
  BRASSINGTON, PATRICIA BRIGHTWELL, COLLEEN CAMPBELL,
   TINA CENTENO LEWIS, MIKE CHADDICK, LINDA CHADDICK,
  ROLAND CHEMALI, MURIEL CHEMALI, CHANDA COMBS, JOHN
 CONVERSE, GLORIA CONVERSE, KELLY COWIESON, J DIAMOND
AND ASSOCIATES PLLC, GREGORY DOUGHTIE, DIANA DOUGHTIE,
  WILLIAM ELSTON, DARLENE ELSTON, CODY FELTON, LAUREN
 FELTON, STEPHEN FISHER, RACHEL FISHER, CHESTER FRAZIER,
    ANITA FRAZIER, STEVEN FREEMAN, MARGARET FREEMAN,
ROBERT FURLOUGH, SHERRY FURLOUGH, ROBERT GARCIA, LANA
     GARCIA, LUPE GARCIA, ADRIAN GEE, MARYJANE GOMEZ,
  SEBASTIAN GUIRIN, PAUL HANSEN, JOHN HART, KERRI HART,
  JIMMY HICKS, DIANNE HICKS, WILLIAM HIGGINS, ELIZABETH
    HIGGINS, CHARLES HUCKABEE, JULIE HUCKABEE, FAISAL
  HUSSAIN, SHAZIA SIDDIQUI, JEFFREY HYLER, BARBRA HYLER,
     AGNES JIMENEZ, MARCIN JURANEK, JOLANTA JURANEK,
   RICHARD KENT, SARA KENT, PHILIP KIEF, STEPHANIE KIEF,
WERNER KIEF, JIMMIE KIEF, HEIDI KOCH, PHIL KORENEK, SANDY
     KORENEK, PAUL LABORDE, MARILYN LABORDE, EUGENE
LANCASTER, THEODORE LAPESH, SUE LAWS, JERRY LEBUS, MARY
LEBUS, RAUL LEGORRETA, PHILIPPE LEONARD, JOSE LLAMOSAS,
     ROBERT LUCAS, ALEXANDER MADDOX, PAUL MARTINEZ,
    ROSALIO MARTINEZ, PAULIN MARTINUC, NANCY MATZKE,
RONALD MAY, PAIGE MAY, RONNIE MAYO, DEBBIE MAYO, DIANA
   MILLER, ROBERT MOORE, BRENDA MOORE, DENNIS MORRIS,

                            5
STEVE MURAWSKI, JANET MURAWSKI, IAN MURRAY, JACQUELINE
  MURRAY, JOHN OLSAVSKY, MARY OLSAVSKY, GARRY PATTON,
   NANCY PATTON, CHRISTOPHER PERDUE, STEPHANIE PERDUE,
   PIETER POTGIETER, NICKY POTGIETER, DANA PRADERVAND,
 MICHAEL PURCELL, TIMOTHY REESE, SANDI REESE, JANA REID,
 HELEN REULAND, JOE REYES, ERICA REYES, THOMAS RODGERS,
   RICHARD RODRIGUEZ, LISA RODRIGUEZ, SUSIE ROSENTHAL,
   RICHARD ROYALL, LAURA EVAN, PHILIP RUZISKA, BARBARA
   RUZISKA, DAVID SCHNEIDER, SHELLY SCHNEIDER, MICHAEL
   SHRANG, KELLI SHRANG, MIKE SMITH, KELLY SMITH, JAMES
 SPAIN, EMILY SPAIN, JASON SPRUILL, MICHAEL STEVENS, RENEE
  STEVENS, CECILLE STITT, MICHAEL STOCK, JENNIFER STOCK,
JEFFREY SUTTON, MARK SWANNER, BRENACE SWANNER, JANICE
TACKETT, VYONNE TRUSDALE, ARTHUR VAN DER VORM, SANDRA
    VAN DER VORM, BRENT WALKER, SANDRA WALKER, JIMMY
WEIDNER, JEREMY WILLIAMS, KRISTA WILLIAMS, ALAN WILSON,
     BARBRA WILSON, TERI WILSON, BUKIL YOO, KYUNG YOO,
CHARLOTTE ZIMA, YANGI LIN, RODRICK DENNIS, EUNICE DENNIS,
  CHARLES MADDEN, VINCENT MCCONNELL, FRAN MCCONNELL,
 NORRIS WASHINGTON, ZENOBIA WASHINGTON, NOE CASANOVA,
MARY JANE CASANOVA, RANDY BRAUD, MARILYN BRAUD, RALPH
 IMPERATO, JOAN IMPERATO, CHRISTIAN BUDDE, MOIRA BUDDE,
   PATRICIA NICHOLS, MARK CLEMENCE, CARMEN CLEMENCE,
    RANDY ZIEBARTH, SHARI ZIEBARTH, BRIAN JOHNSON, JILL
   JOHNSON, BRIAN COLONA, SHIRLEY COLONA, MARK MABILE,
    ROSIE MABILE, BOB HARRELL, ALISON HARRELL, JEFFREY
  DIAMOND, STACEY DIAMOND, JEFF BAILEY, ANNCHEL BAILEY,
     JOZEF BOREAS, LORRAINE BOREAS, RUSSELL CHANDLER,
     JACQUELINE CHANDLER, LAWRENCE CSENGERY, ELVIRA
 CSENGERY, BENJAMIN FLORES, ROBERT GARWOOD, KIMBERLY
   GARWOOD, ABDUS GULL, HUMARA GULL, LEAANN HOFFMAN,
      RICARDO MEJIA, JENNIFER MEJIA, RAFIA QADRI, JACK
  SCHOLLARD, BARBARA SCHOLLARD, JASON TAYLOR, RACHEL
    TAYLOR, STEVE CONLEY, MICHELLE CONLEY, COREY COX,
 BRYANNA COX, WILLIAM MORGAN, MARY MORGAN, MAURICIO
  NAVES, IMELDA NAVES, ELSON ROBERTON, LORI ROBERTSON,

                            6
    THOMAS STEGNER, DOUGLAS SUELL, CAROLYN SUELL, BEN
     WILLIS, BYRON WILLIS, TSONG-DAR, JULIE LIN, MICHAEL
 AHEARNE, JESSICA AHEARNE, JED ANDERSON, JILL ANDERSON,
WILLIAM BACHMAN, JUDY BACHMAN, JAMES BELTIS, ELIZABETH
 BELTIS, DAVID BURNLEY, JENNIFER BURNLEY, RHUBEN COFFEY,
 SOPHIE COFFEY, MICHAEL FONTENOT, ELISSA FONTENOT, DON
  GARRETT, JULIETTA GARRETT, ANDREW GOLDSMITH, DEBBIE
     GOLDSMITH, JEFF HASSEL, KETHLEEN HASSEL, MICHAEL
  HIGGINS, PEGGY HIGGINS, SCOTT HOMANN, WRYNN HOMANN,
 VICKI LOTT, WILLIAM MCMAHON, JR., SUSAN MCMAHON, KEVIN
 MILLS, KEELY MILLS, SANTIAGO PACHECO, CECLILA PACHECO,
  KENNETH PARR, SUZANNE PARR, JAMES RUTHERFORD, DIANA
RUTHERFORD, PAUL SCHIKAL, CYNTHIA SCHIKAL, KELVIN SHAW,
   ELIZABETH SHAW, PATRICK SMITH, TAWN SMITH, MICHAEL
  STARK, MARY STARK, BEN TRAMMELL, CYNTHIA TRAMMELL,
   PAUL YALE, PAULA YALE, MICHAEL ZELLER, KRISTI ZELLER,
   DAVID BABENDURE, RHANI BABENDURE, RAINER BAUER, LEA
BAUER, JEFF BEASON, ELAINE BEASON, JULIE BERNELL, CHARLES
  CASEY, MAUREEN CASEY, STUART CASTLEBERRY, MARIELLEN
  CASTLEBERRY, SCOTT DUBOIS, CYRENTHIA DUBOIS, ANTHONY
  EDEN, JACQUELINE EDEN, DANIEL FOISIE, DONNA FOISIE, TOM
GILBERT, MARY GILBERT, GARY GORSKI, ELLEN GORSKI, ERNEST
  HAUSER, BEVERLY HAUSER, DALE JOLY, DEBRA JOLY, DICKEY
     LANEY, DONNA LANEY, SCOTT LEBBIN, JOY LEBBIN, JOHN
LINDBERG, ELIZABETH LINDBERG, NEAL LUX, NICOLE LUX, MARK
 MARBACH, MARY MARBACH, DAVID MERKLEY, ADAM MOWERY,
 SARAH MOWER, MICHAEL PENN, JANETTA PENN, STEPHEN RIPP,
     KATHLEEN RIPP, THOMAS SNYDER, LORI SNYDER, BRETT
      THOMAS, JAMIE THOMAS, TRUMAN WOODWARD, SALLY
    WOODWARD, JEREMY ADORNA, JOLENE ADORNA, DARRELL
ANTRICH, JULIE ANTRICH, CARL BARTZ, KATHRYN BARTZ, GREG
  BATTERTON, JANINE BATTERTON, STEVEN BEYER, CHRISTINE
        BEYER, ROBERT BLEWETT, TERRI BLEWETT, JAMES
  BOLTINGHOUSE, MARY BOLTINGHOUSE, KEVIN BUTLER, TERI
BUTLER, DAN BYERS, TIFFANY BYERS, JAMES BYRD, MARY BYRD,
   ANDY RAY, JEFF ADAMS, ELIZABETH ADAMS, BRAD ADCOCK,

                            7
  HEATHER ADCOCK, PAUL AEGERTER, MARCIA AEGERTER, TIM
 AMES, IRMA AMES, GERALD ANDREWS, ALFONSO ARIAS, FANNY
    ARIAS, RAUL ARIAS, PILAR ARIAS, DAVID ATTEBERRY, LOIS
ATTEBERRY, SAMUEL AURILIO, MARY AURILIO, ROBERT AWALT,
SUSAN AWALT, LARRY BATES, ALETHA BATES, WALTER BENNETT,
     DENIA BENNETT, GERALD ANDREWS, LORI BERRY, MARK
  BLAYLOCK, JOHN BLOOMER, RHONDA BLOOMER, ERIC BOER,
  CHRISTEL BOER, JOY BOHLKE, BRIDGET BOUDREAUX, JOSEPH
   DEGRADO, PHILLIP BOUGHTON, KAREN BOUGHTON, LAUREN
BOYD, RHONDA BOYD, BELINDA BOYD MILLER, LUTHER BRENEK,
  ALVIN BREWER, CONNIE BREWER, JESUS BRITO, MARIA BRITO,
  ROBERT BROWN, KRISTI BROWN, DAVID BURRESS, KATHERINE
 BURRESS, CHRISTOPHER BUSH, TOM BUTLER, MARILYN BUTLER,
   ANTULIO CARDENAS, YECENIA CARDENAS, JOHN CARLISLE,
   SHERIE CARLISLE, JOHN CARTER, PATTY CARTER, WILLIAM
 CARTER, GAIL CARTER, DOUGAN CARUTHERS, YVONNE CATALA,
       LEENDERT KLUFT, COREY CHAMBERLAIN, JO LANE
    CHAMBERLAIN, DON CHESNUT, ANGELA CHESNUT, ROBERT
    CIPRIANI, ELIZABETH CIPRIANI, RICHARD CLAYDEN, GAIL
     CLAYDEN, CAROL CLAYTON, PETER COULTER, MELINDA
       COULTER, JOHN CUGINI, PATRICIA CUGINI, PATRICK
   CUNNINGHAM, LINDA CUNNINGHAM, RANDY DAVIS, SHERRY
      DAVIS, ROBERT WESTOVER, DANIE BURKHARDT, MARC
  FRANCIOSA, RICHARD GATHINGS, MARION GILLESPIE, LESTER
 WILKES, FAYE WILKES, BENSON YUEN, GEORGE RONCHAQUIRA,
    JEFF EARLY, ELIZABETH EARLY, AARON HENSON, JEANNE
 HENSON, JAMES DICKEY, SHEILA DICKEY, MIKE WOEHST, LINDA
    WOEHST, SMILES BY WOEHST, GORDON MAYEAUX, KATHY
MAYEAUX, FARROLD BALOTE, JOE MURPHY, JANET PHELPS, DON
            FISHBECK, AND BRENDA FISHBECK, Relators




                            8
            Original Proceeding on Petition for Writ of Mandamus




                          MEMORANDUM OPINION

      Relators have filed a petition for writ of mandamus, requesting that this

Court order respondent, the Honorable Sylvia Matthews, to disqualify herself as

the multidistrict litigation (“MDL”) pretrial judge or, in the alternative, to rule on

their objections to her appointment as the pretrial MDL judge.1 We deny the

petition for writ of mandamus. All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




1
      The underlying case is Eduardo Del Pino, et al. v. Hanson Aggregates, LLC, et
      al., Cause No. 2020-08901, pending for coordinated pretrial proceedings in the
      281st District Court of Harris County, Texas, the Honorable Sylvia Matthews
      presiding as MDL pretrial judge.
                                          9